Opinion issued December 17, 2009

 




In The
Court of Appeals
For The
First District of Texas



NOS. 01-09-00105-CR
          01-09-00106-CR
          01-09-00107-CR



RUBEN BARBALENA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 56th District Court
Galveston County, Texas
Trial Court Cause Nos. 07CR2365, 08CR3012, 07CR2318



MEMORANDUM  OPINION 
 Appellant, Ruben Barbalena pleaded guilty to two separate offenses of 
retaliation and to the offense of violation of a protective order.  The trial court
assessed punishment in each case at confinement for eight years.  Prior to his pleas
of guilty the trial court granted the State's motion to consolidate and denied
appellant's motion to recuse.  Appellant appeals the trial court's rulings on the pre-trial motions.  We affirm.
	Appellant's counsel on appeal has filed a brief stating that the record  presents 
no reversible error, that the appeals are without merit and is frivolous, and that the
appeals must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, (1967). The brief filed for each appeal meets the requirements of Anders
by presenting a professional evaluation of the record and detailing why there are no
arguable grounds for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573
S.W.2d 807, 810 (Tex. Crim. App. 1978). 
	Counsel represents that she has served a copy of the brief on appellant. 
Counsel also advised appellant of his right to examine the appellate record and file
a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). 
More than 30 days have passed, and appellant has not filed a pro se brief.  Having
reviewed the record and counsel's brief, we agree that the appeals are frivolous and
without merit and that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005).  
	We affirm the judgment of the trial court and grant counsel's motion to
withdraw. (1)  Attorney Patricia Vargas Grady must immediately send the notice
required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice
with the Clerk of this Court.
	We deny as moot any pending motions.
PER CURIAM

Panel consists of Justices Keyes, Alcala, and Hanks.                                          .
Do not publish.  Tex. R. App. P. 47.2(b).









1. 	Appointed counsel still has a duty to inform appellant of the result of this
appeal and that he may, on his own, pursue discretionary review in the Texas
Court of Criminal Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex. Crim. App. 2005).